ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-282, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f)(default by respondent), that DUANE T. PHILLIPS of ABSECON, who was admitted to the bar of this State in 1993, should be censured for violating RPC 1.3(lack of diligence); RPC 1.4(b)(failure to communicate with client); RPC 8.1(b) (failure to cooperate with ethics authorities); and RPC 8.4(c)(dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that DUANE T. PHILLIPS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.